As filed with the Commission on September22, 2008 File No.333-148959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment #4 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SONA RESOURCES, INC. (Name of small business issuer in its charter) Nevada 1099 68-067667 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employee Identification No.) 2/41 Timurty OM Housing Society, Sion Chunnabhatti, Mumbai, India, 400022 Telephone: 91 9820600 700 (Address and telephone number, including area code, of principal executive offices) 2/41 Timurty OM Housing Society, Sion Chunnabhatti, Mumbai, India, 400022 (Address of principal place of business or intended place of business) Budget Corp. 2050 Russett Way, Carson City, Nevada, 89703  Telephone: (775) 884-9380 (Name, address and telephone, including area code, number of agent of service) Copies to: Conrad C. Lysiak, P.S., 601 West First Avenue, Suite 903, Spokane, Washington, 99201 Telephone:(509) 624-1475Fax:(509) 747-1770 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement of the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462 (d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [
